Citation Nr: 0722905	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  00-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 
1993, for the award of service connection and compensation 
for cervical spine disc disease with arachnoiditis.

2.  Entitlement to an effective date earlier than August 20, 
1990, for a 60 percent rating for post-operative residuals of 
herniated nucleus pulposus at L5-S1, with lumbar 
arachnoiditis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

These issues were remanded by the Board in September 2005 in 
order that the veteran be afforded the due process to which 
he was entitled under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)).


FINDINGS OF FACT

1.  The veteran was released from active military service in 
December 1968.

2.  A claim for service connection for cervical spine disc 
disease with arachnoiditis was first received on June 30, 
1993.

3.  A claim for an increased rating (greater than 40 percent) 
for post-operative residuals of herniated nucleus pulposus at 
L5-S1, with lumbar arachnoiditis, was received on April 30, 
1991.

4.  It was first factually ascertainable on August 20, 1990, 
that an increase to 60 percent was warranted for post-
operative residuals of herniated nucleus pulposus at L5-S1, 
with lumbar arachnoiditis.


CONCLUSIONS OF LAW

1.  The criteria for an award of an effective date prior to 
June 30, 1993, for the award of service connection and 
compensation for cervical spine disc disease with 
arachnoiditis have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.400 (2006).

2.  The criteria for award of an effective date prior to 
August 20, 1990, for a 60 percent rating for postoperative 
residuals of herniated nucleus pulposus at L5-S1, with lumbar 
arachnoiditis, have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1990); 38 C.F.R. § 
3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2005 in accordance with the Board's remand orders.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured in the process of the remand 
and the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the earlier effective dates sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  The veteran 
was apprised of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran has not submitted any additional evidence or 
argument in response to the October 2005 VCAA notification.  

Regarding VA's duty to assist, the RO had previously obtained 
the veteran's service medical records (SMRs), and VA and 
private medical records.  VA has no duty to inform or assist 
that was unmet.

The general rule regarding effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim re-
opened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

Here, as regards the claim of an earlier effective date for 
award of service connection for the veteran's cervical spine 
disability, the facts are quite clear that the assigned 
effective date of June 30, 1993, is the correct date.  

The voluminous record contains multiple complaints and claims 
related to the back, but these were all related to the 
lumbar, not the cervical, spine, until cervical spine 
complaints arose in 1992.  The veteran's claim of service 
connection for a cervical spine disability was not received 
until June 30, 1993.  As noted in the Introduction, the 
veteran completed his military service in December 1968.  
Because the initial claim for service connection for a 
cervical spine disability was not received within one year of 
his separation from active military service, the law provides 
that the effective date of the award can only be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  

Here, there is medical evidence of complaints and treatment 
related to the cervical spine beginning before June 1993.  
For example, treatment notes from the Vanderbilt University 
Medical Center, dated in December 1992, show complaints of 
neck pain, as did January 1993 VA treatment notes.  
Nevertheless, because the law provides that the effective 
date of the award can only be the date of receipt of the 
claim or the date entitlement arose, whichever is later, the 
effective date of the award of service connection here must 
be June 30, 1993, the later of the two dates.  Entitlement to 
an effective date earlier than June 30, 1993, for the award 
of service connection and compensation for cervical spine 
disc disease with arachnoiditis, is therefore denied. 

Turning to the veteran's claim for an earlier effective date 
for the 60 percent rating awarded for his lumbar back 
disability, the Board notes that the veteran was granted 
service connection for this disability in a September 1989 
rating decision, which rated the disability as 40 percent 
disabling effective from November 1983.  The veteran appealed 
the 40 percent rating.  The appeal was denied by the Board in 
a decision dated in May 1990.  After a lengthy procedural 
history, a February 2000 rating decision granted an increase 
to 60 percent, effective August 20, 1990.  

While the veteran contends that the effective date for the 60 
percent award should be earlier, the law specifically 
provides that the effective date for award of an increased 
rating claim will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, but only if a claim is received by VA within one 
year after that date; otherwise the effective date will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 
38 C.F.R. § 3.400(o)(1), (2); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997); see also VAOPGCPREC 12-98.  

The veteran's lumbar spine disability was rated utilizing the 
criteria found at Diagnostic Code 5293, intervertebral disc 
syndrome (IVDS).  38 C.F.R. § 4.71a (1989).  Under the rating 
criteria for Diagnostic Code 5293 in effect at the time, a 40 
percent rating was for application when there was severe 
disability evidenced by recurring attacks with intermittent 
relief.  A 60 percent rating, the highest schedular rating 
available, was for application when there was pronounced 
disability, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc, little 
intermittent relief.  

Therefore, in order for the veteran to be entitled to an 
earlier effective date for award of the 60 percent rating, 
there must be medical evidence earlier than August 20, 1990, 
showing persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease disc, little 
intermittent relief.  Giving the veteran every benefit of the 
doubt, the Board finds that the earliest evidence of 
increased disability within this timeframe is a clinical 
record dated August 20, 1990, authored by H.W., M.D.  Dr. W. 
reported that his examination of the veteran revealed about 
50 percent of the normal range of motion of the lumbar spine.  
Deep tendon reflexes were 2+ active and equal bilaterally at 
the knees, but the left ankle reflexes diminished 1+ compared 
to 2+ reflex on the right.  

No earlier records support an earlier effective date within 
the parameters of the applicable regulations.  An April 30, 
1990, triage note reported only that the veteran had arrived 
too late for an ambulatory surgery appointment for his severe 
back pain, and that he requested pain medication.  A June 13, 
1990 triage note related to the veteran's complaints of high 
blood sugar.  A July 30, 1990, progress note reported an eye 
examination related to the veteran's diabetes.  Another 
triage note, dated August 6, 1990, reported renewal of pain 
medications and blood being drawn for analysis.  

Also of record are treatment notes from the Vanderbilt 
University Medical Center dated August 1, 1990, related to 
the veteran's complaints of left shoulder pain and low back 
pain.  Nothing in that treatment note relates to problems 
that would show the criteria established for award of a 60 
percent disability rating.  

In sum, following the Board's 1990 denial, the earliest 
medical evidence of record that supports an increase to 60 
percent is Dr. W.'s August 20, 1990, report; and there is no 
evidence warranting an increase before that.  An effective 
date earlier than August 20, 1990, for a 60 percent rating 
for post-operative residuals of herniated nucleus pulposus at 
L5-S1, with lumbar arachnoiditis, is therefore not warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than June 30, 1993, 
for the award of service connection and compensation for 
cervical spine disc disease with arachnoiditis, is denied.

Entitlement to an effective date earlier than August 20, 
1990, for a 60 percent rating for post-operative residuals of 
herniated nucleus pulposus at L5-S1, with lumbar 
arachnoiditis, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


